Title: From David Humphreys to George Fisher, 6 June 1781
From: Humphreys, David
To: Fisher, George


                        
                            Sir
                            June 6th 1781
                        
                        His Excellency requests you will have the Letters sent herewith, delivered to the Commanding Officer of Col.
                            Hazen’s Regt before his departure for Albany. I am Sir your hble Servt
                        
                            D. Humphrys A. D. Camp

                        
                    